Exhibit 10.4

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated June 18, 2013, is entered
into by and among COLE REAL ESTATE INVESTMENTS, INC., a Maryland corporation
(the “Company”), COLE REIT III OPERATING PARTNERSHIP, LP (the “Partnership”) and
Stephan Keller (the “Executive” and, together with the Company and the
Partnership, the “Parties”).

WHEREAS, pursuant to the Agreement and Plan of Merger by and among the Company,
CREInvestments, LLC, a wholly owned subsidiary of the Company (“Merger Sub”),
Cole Holdings Corporation (“Holdings”) and Christopher H. Cole, dated as of
March 5, 2013 (the “Merger Agreement”), on April 5, 2013, Holdings merged with
and into Merger Sub, with Merger Sub surviving (the “Transaction”);

WHEREAS, before the Transaction the Executive served as Executive Vice President
and Chief Financial Officer of Holdings; and

WHEREAS, in connection with the Transaction, the Company and the Partnership
desire to enter into this Agreement, effective as of July 1, 2013 (the
“Effective Date”), pursuant to which the Company shall employ the Executive as
its Executive Vice President, Chief Financial Officer and Treasurer and as
President of Cole Capital Corporation on the terms and conditions and for the
consideration hereinafter set forth, and the Executive desires to be employed by
the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

1.        Term.  The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company and the Partnership, subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on December 31, 2016 (the “Original Term”). Upon the
expiration of the Original Term and on each anniversary thereafter (each an
“Extension Date”), the term of this Agreement shall be extended automatically
for one (1) year (such extension period, the “Renewal Term”), unless either the
Company or the Executive provides a Notice of Termination (as defined below) at
least three (3) months prior to the Extension Date that this Agreement shall not
be extended prior to the applicable Extension Date. Unless the Executive is
terminated earlier pursuant to Section 3, the Original Term and any Renewal
Terms will constitute the “Employment Period.”

2.        Terms of Employment.

(a)       Position, Duties and Authority.  (i)  During the Employment Period,
the Executive shall serve the Company as its Executive Vice President, Chief
Financial Officer and Treasurer and as President of Cole Capital Corporation and
shall perform customary and appropriate duties for the Company and the
Partnership as may be reasonably assigned to the Executive from time to time by
the Chief Executive Officer or the Board of Directors of the Company (the
“Board”), and shall report to the Chief Executive Officer. The Executive’s
primary office will be in the Phoenix, Arizona metropolitan area, and the
Executive will be



--------------------------------------------------------------------------------

expected to travel as reasonably required in order to perform his duties. The
location of the Executive’s primary office may be changed by the mutual written
consent of the Board and the Executive.

(ii)       During the Employment Period, the Executive agrees to devote
substantially all of his attention and time during normal business hours to the
business and affairs of the Company and the Partnership and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to perform faithfully and efficiently such responsibilities. During the
Employment Period, the Executive shall not be permitted to participate or invest
in or manage any for-profit business activity or venture not arising in
connection with the performance of his duties pursuant to this Agreement;
provided, however, that it shall not be a violation of this Agreement for the
Executive to (i) with the prior written approval of the Board, serve on the
boards of directors of for-profit companies, (ii) serve on civic or charitable
boards or committees, deliver lectures, fulfill speaking engagements, or teach
at educational institutions and manage personal investments and (iii) manage,
use, allocate or invest any personal or family assets or investments, so long
as, in the case of activities described in the preceding clauses (i), (ii) and
(iii), such activities do not significantly interfere with the performance of
the Executive’s responsibilities in accordance with this Agreement or otherwise
create a conflict of interest or breach of this Agreement.

(b)         Compensation.  (i)  Base Salary.  During the Employment Period, the
Executive shall receive a base salary in an annualized amount of $400,000 (the
“Annual Base Salary”). The Annual Base Salary shall be payable in accordance
with the Company’s payroll policies in effect from time to time. The Annual Base
Salary will be reviewed annually and will be subject to increase (but not
decrease) during the Employment Period.

(ii)       Annual Bonus.  For each fiscal year or portion of a fiscal year of
the Company during the Employment Period, the Executive shall be eligible to be
awarded a discretionary annual incentive bonus (the “Annual Bonus”). The target
Annual Bonus for each such fiscal year during the Employment Period shall be
100% of the Annual Base Salary (the “Target Bonus”), and the maximum Annual
Bonus for each such fiscal year during the Employment Period shall be 200% of
the Annual Base Salary. Notwithstanding the foregoing, for the 2013 calendar
year, the Target Bonus shall be $763,000 and the maximum Annual Bonus shall be
$963,000 (for the avoidance of doubt, the Annual Bonus in respect of the 2013
calendar year shall not be prorated). Each Annual Bonus shall be based upon the
attainment of performance metrics determined by the Board (or a committee
thereof) consistent with the Company’s then-current operating budgets. Each
Annual Bonus shall be paid on the date on which annual bonuses are paid to
senior executives of the Company generally, but not later than two-and-a-half
(2-1/2) months after the end of the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to an arrangement that meets the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

(iii)      Equity Awards.  Within two (2) business days after the twentieth
(20th) trading day after the date that shares of the Company’s common stock are
listed on the New York Stock Exchange (or any other national securities
exchange), the Executive shall be granted compensatory equity awards denominated
in, or the value of which is derived from,

 

2



--------------------------------------------------------------------------------

common stock of the Company (“Equity Awards”) with an accounting expense value
equal to $2,400,000 on terms and conditions consistent with the equity-based
awards granted to the chief executive officer of the Company; provided that
(A) there shall not be a post-vesting holding period, (B) vesting of the Equity
Awards shall commence as of the Effective Date, and (C) in determining the
number of Equity Awards granted, the fair market value of a share of the
Company’s common stock will be based on the average closing price of a share of
the Company’s common stock over the twenty (20) trading days after such listing.
In addition, beginning with the 2015 fiscal year, the Executive shall be
eligible to receive an annual Equity Award.

(iv)      Offer Letter Payments.  In accordance with the Executive’s offer
letter dated September 14, 2011 with Equity Fund Advisors, Inc. d/b/a Cole Real
Estate Investments (the “Offer Letter”), the Company shall pay to the Executive
$400,000 on each of March 15, 2014 and March 15, 2015; provided that the
Executive is actively employed in good standing with the Company at the time of
each such payment. The Executive acknowledges and agrees that, in accordance
with the Offer Letter, should he voluntarily resign his position prior to
January 31, 2014, he must return to the Company the $500,000 payment that he
received on January 31, 2013 from Equity Fund Advisors, Inc. d/b/a Cole Real
Estate Investments.

(v)       Health and Other Benefits.  During the Employment Period, the
Executive (and the Executive’s family) shall be eligible for participation in,
and receive benefits under, health plans, practices, policies and programs, and
other employee benefit arrangements, provided by the Company to the same extent
as provided generally to other senior executives of the Company during the
Employment Period. The Company reserves the right to amend or cancel any such
plan, practice, policy, program or arrangement in its sole discretion, subject
to the terms thereof and applicable law.

(vi)      Fringe Benefits.  During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Company in effect for other senior executives of the Company
from time to time. The Company reserves the right to amend or cancel any such
plan, practice, policy or program in its sole discretion, subject to the terms
of such plan, practice, policy or program and applicable law.

(vii)     Vacation.  During the Employment Period, the Executive shall be
entitled to receive vacation benefits in accordance with the plans, practices,
programs and policies of the Company in effect for other senior executives of
the Company from time to time, provided that, notwithstanding the foregoing, the
Executive shall be entitled to receive at least four (4) weeks of paid vacation
per year.

(viii)    Indemnification.  During and following the Employment Period, the
Company shall fully indemnify the Executive for any liability to the fullest
extent applicable to any other officer of the Company. In addition, the Company
agrees to continue and maintain, at the Company’s sole expense, a directors’ and
officers’ liability insurance policy covering the Executive both during and,
while potential liability exists, after the Employment Period that is no less
favorable than the policy covering senior officers of the Company from time to
time.

 

3



--------------------------------------------------------------------------------

(ix)         Expenses.  The Company shall reimburse the Executive for any
reasonable travel and entertainment expenses incurred by the Executive in
connection with the performance of the Executive’s services under this
Agreement, subject and pursuant to the Company’s reimbursement policies, if any,
as in effect from time to time; provided, however, that in all circumstances the
Executive shall document or substantiate such expenses to the reasonable
satisfaction of the Company; and provided further, that all reimbursements
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code to the extent that such reimbursements
are subject to Section 409A of the Code, including, where applicable, the
requirements that (A) any reimbursement is for expenses incurred during the
Employment Period, (B) the amount of expenses eligible for reimbursement during
a calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (C) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (D) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

3.           Termination of Employment.

(a)          Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Disability (as defined below) of the Executive has occurred during the
Employment Period, the Company may provide the Executive with a Notice of
Termination (as defined below) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) calendar day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that within
thirty (30) calendar days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties. For purposes of
this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 120 consecutive
calendar days or 180 calendar days within any twelve (12)-month period as a
result of incapacity due to mental or physical illness.

(b)          Cause.  The Company may terminate the Executive’s employment during
the Employment Period either with or without Cause. For purposes of this
Agreement, “Cause” shall mean the Executive’s:

(i)           willful and continued failure to substantially perform his duties
with the Company or the Partnership or to follow the lawful instructions of the
Board (other than any failure resulting from incapacity due to physical or
mental illness), unless the Executive has cured such failure (to the extent that
such failure is curable) within thirty (30) days following his receipt of
written notice from the Board specifying with particularity the alleged failure;

(ii)          willful and knowing engagement in illegal conduct the result of
which is materially and demonstrably injurious to the Company;

(iii)         material breach of the confidentiality provisions and restrictive
covenants set forth in Sections 7 and 8 of the Agreement, unless the Executive
has cured such breach (to the extent that such breach is curable) within thirty
(30) days following his receipt of written notice from the Board specifying with
particularity the alleged breach;

 

4



--------------------------------------------------------------------------------

(iv)         conviction of, or entry of a plea of guilty or nolo contendere with
respect to, (A) a felony (other than with respect to driving under the
influence) or (B) a crime involving moral turpitude, fraud, forgery,
embezzlement, or similar conduct, in case of clause (B) the result of which is
materially and demonstrably injurious to the Company;

(v)          willful and knowing material violation of any material rules or
regulations of any governmental or regulatory body that are material to the
business of the Company or the Partnership, the result of which is materially
and demonstrably injurious to the Company; or

(vi)         willful failure to cooperate, if requested by the Board, with any
material investigation or inquiry authorized by the Board, the Securities and
Exchange Commission or another governmental body into the Executive’s, the
Company’s or the Partnership’s illegal or improper activities, including, but
not limited to, the Executive’s refusal to be deposed or to provide testimony at
any trial or inquiry (other than in the exercise of the Executive’s rights under
the Fifth Amendment to the U.S. Constitution), unless the Executive has cured
such failure within thirty (30) days following his receipt of written notice
from the Board specifying with particularity the alleged failure.

For purposes of this definition, no act or omission by the Executive will be
“willful” unless it is made by the Executive in bad faith or without a
reasonable belief that such act or omission was in the best interests of the
Company. For the avoidance of doubt, an act or omission shall not be considered
as willful where the Executive has acted in a manner consistent with specific
advice of outside counsel to the Company or a resolution of the Board (or a
committee thereof). Cause shall not exist unless the Board describes the basis
for the events, circumstances, or conditions alleged to constitute grounds for
Cause in reasonable detail in a Notice of Termination (as defined below)
provided to the Executive in writing within ninety (90) calendar days of the
actual knowledge of a member of the Board (other than the Executive or an
employee of the Company or the Partnership) of such events, circumstances, or
conditions.

(c)          Good Reason.  The Executive’s employment may be terminated during
the Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason. “Good Reason” means the occurrence of any one
of the following events without the prior written consent of the Executive:

(i)           a material diminution of the Executive’s title, duties,
responsibilities, authorities, powers, or functions;

(ii)          a material reduction of the Executive’s Annual Base Salary or
target or maximum Annual Bonus opportunity;

(iii)         a relocation that would result in the Executive’s principal
location of employment being moved thirty-five (35) miles or more away from his
current principal location and, as a result, the Executive’s commute increasing
by thirty-five (35) miles or more; or

(iv)         a material breach of this Agreement by the Company;

 

5



--------------------------------------------------------------------------------

provided, however, that the actions in each of (i), (ii), (iii), and (iv) above
will not be considered Good Reason unless the Executive describes the basis for
the events, circumstances, or conditions alleged by the Executive to constitute
grounds for Good Reason in reasonable detail in a Notice of Termination (as
defined below) provided to the Company in writing within ninety (90) calendar
days of the Executive’s knowledge of such events, circumstances, or conditions
alleged to constitute Good Reason, and the Company has failed to cure such
events, circumstances, or conditions within ninety (90) calendar days of
receiving such Notice of Termination (and if the Company does effect a cure
within that period, such Notice of Termination shall be ineffective). Unless the
Executive gives the Company notice within ninety (90) calendar days of the
Executive first becoming aware of any event, circumstance, or condition that,
after any applicable notice and the lapse of any applicable ninety
(90)-calendar-day grace period, would constitute Good Reason, such event will
cease to be an event, circumstance, or condition constituting Good Reason.

(d)          Change in Control.  For purposes of this Agreement, a “Change in
Control” means the occurrence of any one of the following events:

(i)           individuals who, immediately following the consummation of the
Transaction, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the consummation of the Transaction, whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the Company’s proxy statement in which such person is named as
a nominee for director, without written objection to such nomination) shall be
an Incumbent Director; provided, however, that no individual initially elected
or nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(ii)          any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act),
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of the Company’s securities representing 30% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (“Company Voting Securities”);
provided, however, that the event described in this paragraph (b) shall not be
deemed to be a Change in Control by virtue of an acquisition of Company Voting
Securities: (A) by the Company or any of its subsidiaries (B) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries, (C) by any underwriter temporarily holding securities pursuant
to an offering of such securities, (D) by the Executive or any group or entity
of which the Executive is a member or participant, or (E) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (c) of this definition);

(iii)         the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction, or sale of all or
substantially all of the Company’s assets (a “Business Combination”), unless
immediately following such Business Combination: (A) more

 

6



--------------------------------------------------------------------------------

than 50% of the total voting power of (x) the entity resulting from such
Business Combination (the “Surviving Entity”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of at least 95% of the voting power, is directly or indirectly represented by
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is directly or indirectly represented
by shares into which such Company Voting Securities were converted pursuant to
such Business Combination), and such voting power among the holders thereof is
in substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than (I) any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Entity or the parent or (II) the
Executive or any group or entity of which the Executive is a member or
participant), is or becomes the beneficial owner, directly or indirectly, of 30%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the parent (or, if there is no parent, the Surviving
Entity) and (C) at least a majority of the members of the board of directors of
the parent (or, if there is no parent, the Surviving Entity) following the
consummation of the Business Combination were Incumbent Directors at the time of
the approval by the Board of the execution of the initial agreement providing
for such Business Combination (any Business Combination which satisfies all of
the criteria specified in (A), (B) and (C) of this paragraph (c) shall be deemed
to be a “Non-Qualifying Transaction”); or

(iv)         the Company’s stockholders approve a plan of complete liquidation
or dissolution of the Company.

(e)          Notice of Termination.  Any termination of employment by the
Company or the Executive shall be communicated by a Notice of Termination (as
defined below) to the other party hereto given in accordance with Section 14(e)
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice that (i) indicates the termination provision in this
Agreement relied upon and (ii) specifies the Date of Termination (as defined
below) if such date is other than the date of receipt of such notice. The
failure by the Company or the Executive to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Cause or
Good Reason shall not waive any right of the Company or the Executive,
respectively, hereunder or preclude the Company or the Executive, respectively,
from asserting such fact or circumstance in enforcing the Company’s or the
Executive’s rights hereunder.

(f)          Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by the Company for Cause, subject to the
Executive’s right to cure (if applicable), the date of receipt of the Notice of
Termination or any later date specified therein (which date shall not be more
than thirty (30) calendar days after the giving of such notice), (ii) if the
Executive’s employment is terminated by the Company other than for Cause, death
or Disability, thirty (30) calendar days from the date of the Executive’s
receipt of the Notice of Termination, or such other date as is mutually agreed
by the Company and the Executive, (iii) if the Executive’s employment is
terminated by reason of death or by the Company for Disability, the date of
death of the Executive or the Disability Effective Date, as the case may be,
(iv) if the Executive resigns with or without Good Reason, thirty (30) calendar
days from the date of the Company’s receipt of the Notice of Termination, or
such other date as is mutually agreed by the Company and the Executive (subject
to the Company’s right to cure in

 

7



--------------------------------------------------------------------------------

the case of a resignation for Good Reason) or (v) if the Company or the
Executive provides a Notice of Termination that this Agreement shall not be
extended, the last day of the Employment Period. Notwithstanding the foregoing,
with respect to compensation or benefits under this Agreement that are deferred
compensation under Section 409A of the Code and the payment of which is
triggered by the Executive’s termination of employment, in no event shall the
Date of Termination occur until the Executive experiences a “separation from
service” within the meaning of Section 409A of the Code and the date on which
such separation from service takes place shall be the “Date of Termination.”

4.           Obligations of the Company upon Termination.

(a)          By the Company Other Than for Cause, Death or Disability; By the
Executive for Good Reason.  Subject to Section 5 of this Agreement, if, during
the Employment Period, (x) the Company terminates the Executive’s employment
other than for Cause, death or Disability or (y) the Executive terminates
employment with the Company for Good Reason (except to the extent covered by
Section 4(b)):

(i)           the Company shall pay to the Executive the following amounts:

(A)      a lump sum cash payment within thirty (30) days following the Date of
Termination equal to the aggregate of the following amounts: (1) the Executive’s
Annual Base Salary and vacation pay accrued through the Date of Termination;
(2) any Annual Bonus earned for the fiscal year immediately preceding the fiscal
year in which the Date of Termination occurs (other than any portion of such
Annual Bonus that was previously deferred, which portion shall instead be paid
in accordance with the applicable deferral election); and (3) the Executive’s
business expenses that have not been reimbursed by the Company as of the Date of
Termination and were incurred by the Executive prior to the Date of Termination
in accordance with the applicable Company policy, in the case of each of clauses
(1), (2), and (3), to the extent not previously paid (the sum of the amounts
described in clauses (1), (2), and (3) shall be hereinafter referred to as the
“Accrued Obligations”);

(B)      subject to the Executive’s delivery (and non-revocation) of an executed
release of claims against the Company and the Partnership, and their respective
officers, directors, employees and affiliates, in substantially the form
attached hereto as Exhibit A (the “Release”), which Release must be delivered to
the Company not later than forty-five (45) calendar days after the Date of
Termination, and not revoked (as to the waiver of age discrimination claims
contained therein) in accordance with the terms thereof, continuation of the
Annual Base Salary as of the Date of Termination (disregarding any reduction in
Annual Base Salary that constitutes Good Reason), payable in accordance with the
Company’s regular payroll practices, for one year following the Date of
Termination; provided that each such payment shall be increased by an amount
equal to (i) one times the greater of (x) the current Target Bonus and (y) the
average of the Annual Bonus actually received by the Executive in the prior two
(2) fiscal years (including, but not limited to, any portion of the Annual Bonus
paid in the form of Equity Awards) (the greater of (x) and (y), the “Relevant
Bonus Amount”), divided by (ii) the number of Annual Base Salary payments during
such one-year period; further provided that such payments shall commence on the
first regular payroll date which is sixty (60)

 

8



--------------------------------------------------------------------------------

or more days following the Date of Termination, with such first payment
including any amount which would have been paid on any regular payroll date
following the Date of Termination and prior to such first payment; and

(C)      a lump sum cash payment within thirty (30) days following the Date of
Termination equal to the product of (a) the Relevant Bonus Amount and (b) a
fraction, the numerator of which is the number of days elapsed in the fiscal
year through the Date of Termination, and the denominator of which is 365 (the
“Pro-Rata Bonus”).

(ii)          any then-unvested compensatory equity awards held by the Executive
shall immediately vest as of the Date of Termination; provided that, for
clarity, “equity awards” for this purpose shall not include the “Contingent
Consideration” (as defined in the Merger Agreement), the terms of which are
fully incorporated in the Merger Agreement; further provided that, as to
performance-based equity awards, (1) for any performance periods completed prior
to the Date of Termination, such awards shall immediately vest and pay based on
the level of actual attainment of performance goals, (2) for any performance
periods commenced, but not completed, prior to the Date of Termination, such
awards shall remain outstanding through the end of the current performance
period and shall immediately vest and pay (or fail to vest and be forfeited)
(A) based on the level of actual attainment of performance goals, (B) with the
number of shares which otherwise would vest and pay then being pro-rated based
on the portion of the applicable performance period elapsed through the Date of
Termination and (3) for any performance periods that commence after the Date of
Termination, such awards shall be forfeited.

(iii)         to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or that the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company through the
Date of Termination (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

(b)          Change in Control Termination.  Subject to Section 5 of this
Agreement, if, during the Employment Period, (x) the Company terminates the
Executive’s employment other than for Cause, death or Disability or (y) the
Executive terminates employment with the Company for Good Reason, in each case,
within twenty-four (24) months following a Change in Control:

(i)           the Company shall pay to the Executive the following amounts:

(A)      a lump sum cash payment within thirty (30) days following the Date of
Termination equal to the Accrued Obligations;

(B)      a lump-sum cash payment (the “Change in Control Severance”) within
thirty (30) days following the Date of Termination equal to the two (2) times
the sum of (a) the Executive’s Annual Base Salary as of the Date of Termination
(disregarding any reduction in Annual Base Salary that constitutes Good Reason)
and (b) the Relevant Bonus Amount; provided that if such Change in Control is
not an event described in Section

 

9



--------------------------------------------------------------------------------

409A(a)(2)(A)(v) of the Code and the Treasury regulations promulgated
thereunder, one-half of the Change in Control Severance shall be paid as
described in this paragraph and one-half of the Change in Control Severance
shall be paid as described in Section 4(a)(i)(B) of this Agreement; and

(C)      a lump sum cash payment within thirty (30) days following the Date of
Termination equal to the Pro-Rata Bonus.

(ii)          any then-unvested compensatory equity awards shall immediately
vest as of the Date of Termination; provided that, for clarity, “equity awards”
for this purpose shall not include the Contingent Consideration; further
provided that, as to performance-based equity awards, (1) for any performance
periods completed prior to the Date of Termination, such awards shall
immediately vest and pay based on the level of actual attainment of performance
goals and (2) for any other performance periods, such awards shall immediately
vest and pay at the target level of performance.

(iii)         the Company shall timely pay or provide to the Executive the Other
Benefits.

(c)          Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than payment of the Accrued Obligations, the
Pro-Rata Bonus and the Other Benefits. The Accrued Obligations and the Pro-Rata
Bonus shall be paid to the Executive’s estate or beneficiary, as applicable, in
a lump sum in cash within thirty (30) calendar days following the Date of
Termination. The term “Other Benefits” as utilized in this Section 4(c) shall
include death benefits as in effect on the date of the Executive’s death with
respect to senior executives of the Company.

(d)          Disability.  Subject to Section 5 of this Agreement, if the
Executive’s employment is terminated by reason of the Executive’s Disability
during the Employment Period, the Company shall provide the Executive with the
Accrued Obligations, the Pro-Rata Bonus and the Other Benefits. The Accrued
Obligations and the Pro-Rata Bonus shall be paid to the Executive in a lump sum
in cash within thirty (30) calendar days following the Date of Termination. The
term “Other Benefits” as utilized in this Section 4(d) shall include short-term
and long-term disability benefits as in effect on the date of the Executive’s
Disability with respect to senior executives of the Company.

(e)          Cause; By the Executive Other Than for Good Reason.  If the
Executive’s employment is terminated by the Company for Cause or the Executive’s
employment is terminated by the Executive other than for Good Reason during the
Employment Period, this Agreement shall terminate without further obligations to
the Executive other than the obligation to provide the Executive with the
Accrued Obligations and the Other Benefits; provided, however, that if the
Executive’s employment shall be terminated for Cause, the term “Accrued
Obligations” shall not be deemed to include the Executive’s unpaid Annual Bonus,
if any, for the fiscal year immediately preceding the fiscal year in which the
Date of Termination occurs. The Accrued Obligations shall be paid to the
Executive in a lump sum in cash within thirty (30) calendar days following the
Date of Termination.

 

10



--------------------------------------------------------------------------------

5.           Non-exclusivity of Rights.  Except as specifically provided herein,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company and for which the Executive qualifies pursuant to its terms, nor shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts that are vested benefits or that the Executive is otherwise
entitled to receive pursuant to the terms of any plan, program, policy or
practice of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, program, policy or practice or contract or
agreement except as explicitly modified by this Agreement.

6.           No Mitigation; No Offset.  In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment.

7.           Confidential Information and Intellectual Property Rights.

(a)          Confidential Information.  During the Employment Period and
thereafter, the Executive shall keep secret and retain in the strictest
confidence, and shall hold in a fiduciary capacity for the benefit of the
Company and the Partnership, all “Confidential Information” (as defined below),
knowledge or data relating to the Company, the Partnership or any of their
affiliated companies, and their respective businesses, that shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and that shall not be or become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement). After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process after
reasonable advance written notice to the Company, use, communicate or divulge
any such information, knowledge or data, directly or indirectly, to anyone other
than the Company and the Partnership and those designated by either of them. The
Parties agree that nothing in this Agreement prohibits the Executive from
providing truthful testimony or information concerning the Company or the
Partnership to governmental, regulatory or self-regulatory authorities.

(b)          Intellectual Property.  The Executive acknowledges and agrees that
the results and proceeds of all the Executive’s services rendered by the
Executive on behalf of the Company (collectively, the “Work Product”) are and
shall be “works made for hire.” The Executive further acknowledges and agrees
that the Company is and shall be deemed the owner and author of the Work Product
for all purposes and the exclusive owner of all rights comprised in and the
copyright thereof and of all other rights thereto (whether arising under
intellectual property laws, industrial property laws or otherwise), and that the
Company shall have the sole and exclusive right to exploit the Work Product, in
whole or in part, in any and all forms, configurations and media now known or
hereinafter devised, throughout the universe, in perpetuity, as the Company
determines in its sole discretion without any additional payment of

 

11



--------------------------------------------------------------------------------

any kind to the Executive. If and to the extent that the Executive may be deemed
to have any ownership interest in or to the Work Product, the Executive hereby
transfers and assigns to the Company, exclusively, perpetually and throughout
the universe all of the Executive’s rights, title and interest in and to the
Work Product, including, but not limited to, the ownership of the copyright
thereof and all the exclusive rights of the copyright owner therein. The
Executive hereby irrevocably and unconditionally waives any rights he may have
in and to the Work Product, including, but not limited to, any “moral rights of
authors.” Without limiting the generality of the foregoing, the Executive shall
fully and promptly disclose to the Company all inventions, discoveries,
know-how, or improvements, whether or not patentable (“Inventions”), which the
Executive may conceive or make, alone or with others, during the Employment
Period and thereafter, whether or not during working hours, directly relating to
the Executive’s services provided to the Company and the Partnership or their
businesses (actual or proposed). To the extent, if any, they are not otherwise
considered works made for hire, the Executive hereby transfers and assigns to
the Company all of the Executive’s rights, title and interest in and to the
Inventions, together with the right to seek protection by obtaining letters of
patent therefor.

(c)          Books and Records.  All books, records, documents, papers or other
materials of the Company and the Partnership, intellectual property, customers,
suppliers, products or projects received by the Executive from the Company or
the Partnership, in the Executive’s possession, under the Executive’s control or
containing Confidential Information or other proprietary information or trade
secrets of the Company or the Partnership, including any copies thereof, shall
at all times be and remain the property of the Company and the Partnership,
respectively, and shall be returned immediately to the Company or the
Partnership upon termination of the Executive’s employment at the request of the
Company or the Partnership.

(d)          Definition of Confidential Information.  For purposes of this
Agreement, the term “Confidential Information” shall include, but is not limited
to, the following types of information and other information of a similar nature
(whether or not reduced to writing) in the respect of the Company, the
Partnership and their respective affiliates: names, lists and other information
relating to customers, publishers, partners, manufacturers, software firms, and
retailers; price lists, pricing policy, strategy and business plans, tactics,
sales forecasts, sales reports and other sales materials; computer software in
various stages of development, computer software source codes and object codes;
copyrights, concepts, data, designs, diagrams, documentation, drawings,
discoveries, flowcharts, ideas, inventions, “knowhow,” manuals, marketing and
development plans, marketing techniques and materials; and models, prototypes,
procedures, processes, research, techniques and other intellectual property
(including, but not limited to, patents, trade secrets, trade-marks, copyrights,
mask works, inventions, improvements, ideas, discoveries, software and other
works of authorship). “Confidential Information” also includes any information
which the Company or the Partnership treats as proprietary or designates as
confidential information, whether or not owned or developed by the Company or
the Partnership, and also includes: (i) any trade secret information owned or
developed by the Company or the Partnership; and (ii) any information that the
Executive should reasonably have known to be confidential or proprietary
information of the Company or the Partnership. “Confidential Information” shall
not include information in the public domain at the time of the disclosure to or
receipt by the Executive; information which, after disclosure to the Executive,
becomes part of the public domain by authorized dissemination by a third party
and not by an act or omission of the Executive; information that is subsequently
disclosed or made

 

12



--------------------------------------------------------------------------------

available to the Executive without any obligation of confidence by a third party
having a bona fide right to disclose or make available such information; and
information that has been made public by way of sales literature, the Company’s
or the Partnership’s newsletters, public speeches by officers of the Company or
the Partnership or information disclosed to the media by officers of the Company
or the Partnership.

8.            Non-Competition/Non-Solicitation.

(a)           Non-Competition.  During the Executive’s employment with the
Company and, upon a termination of the Executive’s employment with the Company
for any reason whatsoever, during the twelve (12)-month period following the
Date of Termination, the Executive shall not, without the prior written consent
of the Company, directly or indirectly, as a stockholder owning beneficially or
of record more than one percent (1%) of the outstanding shares of any class of
stock of any issuer, or as an officer, director, employee, partner, member,
consultant, joint venture partner, proprietor, or otherwise, engage in or have a
financial interest in any Competing Business in (x) the United States or in any
other jurisdiction in which the Company is actively engaged in business or with
respect to which, at the time of the Executive’s action (or, if the Executive is
not an employee of the Company at such time, the date his employment with the
Company terminated), the Company had taken material steps toward becoming
actively engaged in such business, or (y) if clause (x) of this Section 8(a) is
determined by a reviewing court to be unenforceable, then (y) any state within
the United Sates in which the Company is actively engaged in business. For
purposes of this Section 8(a), the term “Competing Business” shall mean any
business which is substantially and materially engaged in (i) the purchasing,
managing, financing, leasing or selling of, or raising capital for investment
funds or vehicles established to invest in, net lease commercial properties
(each, a “Competing Activity”) or (ii) any other activity which is material to
the Company that it is engaged in as of the Date of Termination. The Company and
the Executive acknowledge and agree that the provisions of this Section 8(a) are
intended to protect the legitimate business interests of the Company and not to
restrain the ability of Executive to obtain gainful employment. The Company
agrees that the provisions of this Section 8(a) shall not preclude the Executive
from (i) serving as a director of a publicly traded real estate investment trust
or similar entity during the term of his employment subject to the consent of
the Board, (ii) making or maintaining a passive investment in a diversified
company having not more than 10% of its sales (based on its latest published
annual audited financial statements) attributable to a Competing Business;
(iii) providing any services, advice or personal assistance to a family office
or family member; (iv) fulfilling any obligation pursuant to the Agreement;
(v) any actions on the part of the Executive which are in good faith intended to
further the business or operations of the Company; or (vi) working for a buyer
of all or substantially all of the business of the Company immediately after the
transfer thereof.

(b)           Non-Solicitation of Employees.  During the Executive’s employment
with the Company and, upon a termination of the Executive’s employment with the
Company for any reason whatsoever, during the twelve (12)-month period following
the Date of Termination, the Executive agrees that he will not and will not
assist or encourage any other person to (i) employ, hire, engage or be
associated (as a stockholder, partner, member, employee, consultant or in a
similar capacity) with any employee of the Company or any of its affiliates over
whom the Executive has or, prior to the Date of Termination, had direct or
indirect

 

13



--------------------------------------------------------------------------------

supervisory authority at the Company or any of its affiliates other than
non-management employees who are below the vice president level and do not have
material contact with Corporate Clients and Fund Investors (each as defined
below) (the “Restricted Employees”), (ii) induce any Restricted Employees to
leave the employ of the Company or any of its affiliates, or (iii) solicit the
employment of any Restricted Employees on his own behalf or on behalf of any
other business enterprise. Notwithstanding the foregoing, the Executive shall
not be prohibited from, directly or indirectly, taking any of the following
actions, or from inducing or assisting any person in taking any of the following
actions: (x) issuing any general solicitation that is not directed specifically
to any Restricted Employee, so long as the Executive is not personally involved
in the interviewing, considering or hiring of any such Restricted Employee who
has responded to any such general solicitation, or (y) soliciting, hiring,
recruiting or partnering with, or seeking to solicit, hire, recruit or partner
with (or directly or indirectly assisting others in soliciting, hiring,
recruiting or partnering with) any Restricted Employee whose employment with the
Company has been terminated without cause at least six months prior to the act
of solicitation, hiring, recruiting or partnering.

 (c)        Non-Solicitation of Clients, Investors, Etc.  The Executive agrees
that, during his employment with the Company and, upon a termination of the
Executive’s employment with the Company for any reason whatsoever, during the
twelve (12)-month period following the Date of Termination, he will not solicit
for himself or for any third party the business of any person who is: (i) a
Corporate Client (as defined below) and was a Corporate Client during the twelve
(12) month period ended on Date of Termination (the “Prior Contact Period”);
(ii) an investor (a “Fund Investor”) in any fund or investment vehicle managed
or maintained by any of the Company, its subsidiaries or its affiliates (a “Fund
Vehicle”), with whom the Executive had dealings, contact or involvement during
the Prior Contact Period; (iii) a person or entity who serves as a
representative of investors in connection with the investments in any Fund
Vehicle or who is otherwise engaged in raising capital or other financing for
any such Fund Vehicle; or (iv) a person or entity which (x) materially assists
or provides other material services or support that substantially facilitates or
otherwise contributes to the Company’s ability to pursue or effect any Competing
Activity, and (y) has direct and substantial dealings, contact or involvement
while acting on behalf of the Company or its affiliates or any Fund Vehicle with
any Corporate Client or Fund Investor and engaged in any such activities during
the Prior Contact Period. For purposes of this Section 8(c), the term “Corporate
Client” means: (A) any business entity, regardless of form, which is primarily
engaged as a principal in the purchasing, managing, financing, leasing or
selling of, or raising capital for investment funds, or vehicles established to
invest in, net lease commercial properties by the Company or any of its
subsidiaries or affiliates; or (B) any business entity, regardless of form,
which engaged as a principal in any transaction representing part of any
material activity which is material to the Company that it is engaged in as of
the Date of Termination.

 (d)       Provisions Generally Applicable to Sections 7 and 8.  The Executive
understands that the provisions of Sections 7 and 8 may limit his ability to
earn a livelihood in a business similar to the business conducted by the Company
but the Executive nevertheless agrees and hereby acknowledges that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company and its members, principals
and directors, (ii) such provisions contain reasonable limitations as to time
and scope of activity to be restrained, (iii) such provisions are not harmful to
the general

 

14



--------------------------------------------------------------------------------

public, (iv) such provisions are not unduly burdensome to the Executive, and
(v) the consideration provided hereunder is sufficient to compensate the
Executive for the restrictions contained in Sections 7 and 8. If any court
determines that any of the covenants of Sections 7 and 8, or any part thereof,
is invalid or unenforceable, the remainder of the covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
In the event any covenant made in this Agreement shall be more restrictive than
permitted by applicable law, it shall be limited to the extent which is so
permitted and, in its reduced form, such provision shall then be enforceable.
Nothing in this Agreement shall be construed as preventing the Company from
pursuing any and all other remedies available to it for the breach or threatened
breach of covenants made in this Agreement, including recovery of money damages
or temporary or permanent injunctive relief. Accordingly, the Executive
acknowledges that the remedy at law for breach of the provisions of this
Agreement may be inadequate and that, in addition to any other remedy the
Company may have, it shall be entitled to an injunction restraining any breach
or threatened breach, without any bond or other security being required and
without the necessity of showing actual damages. Sections 7 and 8 shall survive
the early termination of the Employment Period and the termination of this
Agreement and remain in effect in accordance with their respective terms.

9.          Successors.  This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors.

10.       Executive Representations.  The Executive hereby warrants that he has
the full authority to execute and enter into this Agreement and that his
execution of this Agreement and commencement and performance of employment with
the Company shall not contravene any obligations he may have to any prior
employer. The Executive represents and warrants that he has disclosed to the
Company all provisions in any agreements with his current and previous
employers, if any, that purport to restrict his activities following employment
with each such employer and that he is subject to no agreement or restriction
that would limit his ability to execute and deliver this Agreement or serve in
the capacities and fully perform the services contemplated herein.

11.       Company and Partnership Representations.  Each of the Company and the
Partnership hereby warrants that it has the full authority to execute and enter
into this Agreement. Each of the Company and the Partnership represents and
warrants that it is subject to no agreement or restriction that would limit its
ability to execute and deliver this Agreement or perform its obligations as
contemplated herein.

12.       Recoupment.

 (a)        In the event of a restatement of the Company’s consolidated
financial statements (occurring after the Effective Date) that reduces
previously reported net income or increases previously reported net loss, with
respect to any bonus or other compensation the grant of which was calculated
using a specific preset formula based on the achievement of one or more specific
financial targets, the Executive shall repay to the Company

 

15



--------------------------------------------------------------------------------

the portion of any bonus and other compensation received by the Executive (net
of any federal, state, local or other taxes that the Executive has paid on such
bonus or other compensation which may not be recouped in connection with such
repayment) that the Executive would not have received as a result of the
application of the specific preset formula to such restatement (the “Recoupment
Amount”). In the event the Company is entitled to recoupment under this
Section 12, the Executive shall promptly reimburse the Recoupment Amount. In the
event the Executive fails to make prompt reimbursement of the Recoupment Amount,
the Executive acknowledges and agrees that the Company shall have the right to
(i) deduct such Recoupment Amount from the compensation or other payments due to
the Executive from the Company (other than from compensation or other payments
that are deferred compensation under Section 409A of the Code to the extent such
deduction would result in penalty taxes to the Executive on account of
Section 409A of the Code), or (ii) to take any other appropriate action to
recoup such Recoupment Amount. Except as required by law, the provisions of this
Section 12(a) shall override any clawback or recoupment policy that the Company
may adopt from time to time.

 (b)        The Executive acknowledges that the Company does not waive its right
to seek recoupment of any bonuses and payments as described under this
Section 12 for failure to demand repayment or reduce the payments made to the
Executive. Any such waiver must be done in a writing that is signed by both the
Company and the Executive.

 (c)        The rights contained in this Section 12 shall be in addition to, and
shall not limit, any other rights or remedies that the Company may have under
law or in equity, including, without limitation, any rights the Company may have
under any other agreement or arrangement with the Executive.

 (d)        Anything in this Agreement to the contrary notwithstanding, in the
event of a Change in Control, the Company shall not have the right to clawback
or recoup compensation paid or granted prior to the Change in Control.

13.       280G.  Anything in this Agreement to the contrary notwithstanding, in
the event that there is a transaction in respect of the Company described in
Section 280G(b)(2)(A)(i) of the Code (a “280G Transaction”), the Executive may,
in his sole discretion, waive the right to receive any payments or distributions
(or a portion thereof) by the Company in the nature of compensation to or for
the Executive’s benefit, whether paid or payable pursuant to this Agreement or
otherwise, to the extent that such payments or distributions would subject the
Executive to the excise tax under Section 4999 of the Code in respect of such
280G Transaction. In the event of a Change in Control, at the request of the
Executive, the Company shall engage a nationally recognized accounting or
consulting firm to conduct a Section 280G valuation of any restrictions on the
Executive’s ability to compete after the Change in Control. The Company shall
bear all expenses incurred in connection with such valuation.

14.      Miscellaneous.

 (a)        Governing Law; Dispute Resolution. This Agreement shall be governed
by and construed in accordance with the laws of the State of Maryland, without
reference to principles of conflict of laws. Any dispute or controversy arising
under or in connection with this Agreement shall be settled by arbitration
before a sole arbitrator in

 

16



--------------------------------------------------------------------------------

accordance with the commercial arbitration rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitral award in any
court having jurisdiction. The place of arbitration shall be Maricopa County,
Arizona. The arbitral award shall be final and binding. The provisions of this
Section 14(a) shall provide the sole jurisdiction and venue for resolving any
disputes arising under or in connection with this Agreement; provided, however,
that each party retains the right to seek judicial assistance: (i) to compel
arbitration; (ii) to obtain interim measures of protection prior to or pending
arbitration; (iii) to seek injunctive relief in the courts of any jurisdiction
as may be necessary and appropriate to protect the unauthorized disclosure of
its proprietary or confidential information, or to enforce the provisions of
Sections 7 and 8 of this Agreement; and (iv) to enforce any decision of the
arbitrator, including the final award. The arbitration proceedings contemplated
by this Agreement shall be as confidential and private as permitted by law.

 (b)        Headings.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 (c)        Amendment.  This Agreement may not be amended or modified otherwise
than by a written agreement executed by the Parties hereto or their respective
successors and legal representatives.

 (d)        Merger.  From and after the Effective Date, this Agreement shall
supersede and replace any other written or oral employment or compensation
agreement (including, but not limited to, the Offer Letter except as expressly
provided in Section 2(b)(iv) hereto) or understanding between the parties with
respect to the subject matter hereof in effect immediately prior to the
execution of this Agreement other than that certain Cole Transaction Award
Letter Agreement, dated January 31, 2013, between the Executive and Holdings.

 (e)        Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Executive:

 

At the most recent address

on file at the Company.

 

If to the Company:

  Cole Real Estate Investments, Inc.     2325 East Camelback Road, Suite 1100  
Phoenix, Arizona 85016     Attention: Chief Executive Officer  

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 (c)        Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

17



--------------------------------------------------------------------------------

 (d)        Withholding of Amounts.  The Company may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 (e)        No Waiver.  The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement.

 (f)        Survivability.  Any provision of this Agreement that by its terms
continues after the expiration of the Employment Period or the termination of
the Executive’s employment shall survive in accordance with its terms.

 (g)       Code Section 409A.  This Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and shall in all respects be administered in accordance with Section 409A of the
Code. The Company and the Executive mutually intend to structure the payments
and benefits described in this Agreement, and the Executive’s other
compensation, to be exempt from or to comply with the requirements of
Section 409A of the Code to the extent applicable. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may the Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement. If the Executive
dies following the Date of Termination and prior to the payment of any amounts
delayed on account of Section 409A of the Code, such amounts shall be paid to
the personal representative of the Executive’s estate within thirty
(30) calendar days after the date of the Executive’s death. All reimbursements
and in-kind benefits provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A of the Code shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, without limitation, that (i) in no event shall reimbursements by the
Company under this Agreement be made later than the end of the calendar year
next following the calendar year in which the applicable fees and expenses were
incurred; provided that the Executive shall have submitted an invoice for such
fees and expenses at least ten (10) calendar days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred; (ii) the amount of in-kind benefits that the Company is obligated to
pay or provide in any given calendar year shall not affect the in-kind benefits
that the Company is obligated to pay or provide in any other calendar year;
(iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the twentieth
(20th) anniversary of the Effective Date). Prior to a “change of control” but
within the time period permitted by the applicable Treasury Regulations, the
Company may, in consultation with the Executive, modify this Agreement, in the
least restrictive manner necessary and without any diminution in the value of
the payments to the Executive, in order to cause the provisions of this
Agreement to comply with the requirements of Section 409A of the Code, so as to
avoid the imposition of taxes and penalties on the Executive pursuant to
Section 409A of the Code. Notwithstanding any other provision of this Agreement,
in the event that the Executive is a “specified employee” (within the meaning of
Section 409A of the Code and with such classification to be determined in
accordance with the methodology

 

18



--------------------------------------------------------------------------------

established by the applicable employer), amounts and benefits (other than the
Accrued Obligations) that are deferred compensation (within the meaning of
Section 409A of the Code) that would otherwise be payable or provided under
Section 4(a)(i) or 4(b)(i) during the six (6)-month period immediately following
the Date of Termination shall instead be paid, with interest on any delayed
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code, on the first business day which is more than six (6) months following
the Date of Termination.

 

[Remainder of page left intentionally blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the day and
year first above written.

 

COLE REAL ESTATE

INVESTMENTS, INC.

By:  

 /s/ Marc T. Nemer

Name: Marc T. Nemer Title:  Chief Executive Officer

 

 

COLE REIT III OPERATING

PARTNERSHIP, LP

By:   Cole Real Estate Investments, Inc.,   its General Partner By:  

 /s/ Marc T. Nemer

Name: Marc T. Nemer Title:  Chief Executive Officer EXECUTIVE

 /s/ Stephan Keller

 

20



--------------------------------------------------------------------------------

EXHIBIT A

This General Release of all Claims (this “Agreement”) is entered into on
            , 20    , by Stephan Keller (the “Executive”).

In consideration of the promises set forth in the Employment Agreement among the
Executive, Cole Real Estate Investments, Inc. (the “Company”) and Cole REIT III
Operating Partnership, LP (the “Partnership”), dated June 18, 2013 (the
“Employment Agreement”), the Executive agrees as follows:

1.          General Release and Waiver of Claims by Executive.

 (a)        Release.  In consideration of the payments and benefits provided to
the Executive under the Employment Agreement and after consultation with
counsel, the Executive, on behalf of himself and, to the extent allowable by
law, his heirs, executors, administrators, representatives, agents, successors
and assigns (the “Releasors”) hereby irrevocably and unconditionally releases
and forever discharges the Company, the Partnership and each of their respective
subsidiaries and affiliates and each of their respective officers, employees,
directors, shareholders and agents (“Releasees”) from any and all claims,
actions, causes of action, rights, judgments, obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Releasors may have or in the future may possess,
arising out any event, condition, circumstance or obligation that occurred,
existed or arose on or prior to the date hereof that relates to the Executive’s
employment relationship with and service as an employee, officer or director of
the Company and the Partnership, and the termination of such relationship or
service; provided, however, that notwithstanding anything else herein to the
contrary, this Agreement shall not affect: the obligations of the Company, the
Partnership or the Executive set forth in the Employment Agreement or other
obligations that, in each case, by their terms, are to be performed after the
date hereof by the Company, the Partnership or the Executive (including, without
limitation, obligations to the Executive under the Employment Agreement for any
severance or similar payments or benefits, under any stock option, stock or
equity-based award, plan or agreements, or payments or obligations under any
pension plan or other benefit or deferred compensation plan, all of which shall
remain in effect in accordance with their terms); any indemnification or similar
rights the Executive has as a current or former officer or director of the
Company or the Partnership, including, without limitation, any and all rights
thereto referenced in the Employment Agreement, the Company’s bylaws, the
Partnership’s partnership agreement, other governance documents or any rights
with respect to directors’ and officers’ insurance policies; and the Executive’s
right to reimbursement of business expenses.

 (b)        Specific Release of ADEA Claims.  In further consideration of the
payments and benefits provided to the Executive under the Employment Agreement,
the



--------------------------------------------------------------------------------

Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s release of claims arising under ADEA, and the
Executive has in fact consulted with an attorney; (ii) the Executive was given a
period of not fewer than twenty-one (21) calendar days to consider the terms of
this Agreement and to consult with an attorney of his choosing with respect
thereto; and (iii) the Executive knowingly and voluntarily accepts the terms of
this Agreement. The Executive also understands that he has seven (7) calendar
days following the date on which he signs this Agreement within which to revoke
the release contained in this paragraph, by providing the Company a written
notice of his revocation of the release and waiver contained in this paragraph.

 (c)        No Assignment.  The Executive represents and warrants that he has
not assigned any of the Claims being released under this Agreement.

2.          Proceedings.  The Executive has not filed, and agrees not to
initiate or cause to be initiated on his behalf, any complaint, charge, claim or
proceeding against the Releasees before any local, state or federal agency,
court or other body, other than with respect to the obligations of the Company
and the Partnership to the Executive under the Employment Agreement or in
respect of any other matter described in the proviso to Section 1(a) (each,
individually, a “Proceeding”), and agrees not to participate voluntarily in any
Proceeding. The Executive waives any right he may have to benefit in any manner
from any relief (whether monetary or otherwise) arising out of any Proceeding.

3.          Remedies.  In the event the Executive initiates or voluntarily
participates in any Proceeding following his receipt of written notice from the
Company and a failure to cease such participation within thirty (30) calendar
days following receipt of such notice, or if he revokes the ADEA release
contained in Section 1(b) of this Agreement within the seven (7)-calendar-day
period provided under Section 1(b), the Company may, in addition to any other
remedies it may have, reclaim any amounts paid to him under the termination
provisions of the Employment Agreement or terminate any benefits or payments
that are subsequently due under the Employment Agreement, without waiving the
release granted herein. The Executive understands that by entering into this
Agreement he will be limiting the availability of certain remedies that he may
have against the Releasees and limiting also his ability to pursue certain
claims against the Releasees.

4.          Severability Clause.  In the event any provision or part of this
Agreement is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Agreement, will be inoperative.

 

2



--------------------------------------------------------------------------------

5.          Nonadmission.  Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or the Partnership or the other Releasees.

6.          Governing Law.  All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed in that State.

7.          Notices.  All notices or communications hereunder shall be in
writing, addressed as provided in Section 14(e) of the Employment Agreement.

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed this Agreement and each of the
Company and the Partnership has caused this Agreement to be executed by its duly
authorized officer on the date first set forth below.

 

COLE REAL ESTATE INVESTMENTS, INC.

 

  Name:  

 

 

Title:  

 

 

Date of Execution:  

 

 

COLE REIT III OPERATING

PARTNERSHIP, LP

By: Cole Real Estate Investments, Inc.,

       its General Partner

 

  Name:  

 

 

Title:  

 

 

Date of Execution:  

 

 

THE EXECUTIVE

 

  Date of Execution:  

 

 

 

4